              IN THE UNITED STATES DISTRICT COURT FOR                               !V. "'
                    THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION                                  F.'l 1:57
BUILDER SERVICES GROUP, INC.
d/b/a GALE CONTRACTOR
SERVICES,

     Plaintiff,

V.                                                CASE NO. CV419-056


TOPSHELF BUILDER SPECIALTIES,
INC., and RICHARD L. QUARLES,
JR.,

     Defendants.




                                  ORDER


     Before    the    Court     is   Plaintiff's      Motion    for   Default


Judgment. (Doc. 30.) In its motion, Plaintiff Builder Services

Group,   Inc. ("BSG")        requests    that this Court enter        default

judgment against Defendant Richard Quarles. Jr. because he has

failed to file any responsive pleadings in this case. (Id.) In

response to Plaintiff's motion. Defendant Quarles, has filed

an answer (Doc. 32), which this Court liberally construes as a

motion   to   set    aside    default.    After    careful     consideration.

Defendant's    motion    is     DENIED,    and    Plaintiff's     Motion   for

Default Judgment is GRANTED.^




1 As a result. Plaintiff's Motion for Preliminary Injunction is
DISMISSED AS MOOT. (Doc. 6.)
